368 So. 2d 676 (1979)
Will Otis POPE, Appellant,
v.
STATE of Florida, Appellee.
No. KK-216.
District Court of Appeal of Florida, First District.
March 23, 1979.
Michael J. Minerva, Public Defender, and Carl S. McGinnes, Asst. Public Defender, for appellant.
Jim Smith, Atty. Gen., and A.S. Johnston, Asst. Atty. Gen., for appellee.
PER CURIAM.
Pope appeals from his conviction of burglary and grand larceny with sentence imposed of five years and three years probation, respectively. As a condition of probation, the appellant, previously adjudicated insolvent, was required to pay restitution, court costs, and police academy costs. This action was proper. Arnold v. State, 356 So. 2d 862 at 863 (Fla. 1st DCA 1978). Appellant also alleges that he was not provided notice and an opportunity to be heard regarding the amount of restitution in accordance with Fresneda v. State, 347 So. 2d 1021 (Fla. 1977). However, appellant and his counsel were present when restitution was imposed but they failed to object or otherwise present the issue to the trial court. As a consequence, it is impossible to determine from the record that notice was not given. Accordingly, the judgment is affirmed.
MILLS, Acting C.J., and ERVIN, J., and MASON, ERNEST E., Associate Judge, concur.